COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Ignacio Leal v. The State of Texas

Appellate case number:    01-14-00487-CR

Trial court case number: 1353405

Trial court:              263rd District Court of Harris County

       Appellee, The State of Texas, has filed a “Motion to Seal Appellant’s Brief” in the
above-referenced appeal “due to the sensitive nature of this record, specifically the disclosure of
the name of a child victim of sexual assault under the age of 14,” pursuant to Texas Code of
Criminal Procedure articles 57.01–.03. See TEX. CODE CRIM. PROC. ANN. arts. 57.01–.03
(Vernon 2006 & Supp. 2014).
        Article 57.02 provides directives to law enforcement agencies regarding the protection of
confidential information pertaining to a complainant who elects to be designated by a
pseudonym. Id. art. 57.02. “An attorney for the State who receives notice that a victim has
elected to be designated by a pseudonym shall ensure that the victim is designated by the
pseudonym in all legal proceedings concerning the offense.” Id. art. 57.02(f). And, except as
required or permitted by other law or by court order, identifying information pertaining to a
complainant younger than 17 years of age may not be disclosed. Id. art. 57.02(h). Appellee has
not established that articles 57.01–.03 authorize this Court to “seal appellant’s brief.”
        However, because appellant, in his brief, discloses the full name of the complainant, who
was under 17 years of age at the time of the offense was committed, his brief does not comply
with Texas Rule of Appellate Procedure 9.10. See TEX. R. APP. P. 9.10 (requiring redaction of
sensitive data, as defined).
       Accordingly, the Clerk of this Court is directed to strike appellant’s brief. See TEX. R.
APP. P. 9.4(k), 38.9(a). Appellant is ordered to file a brief conforming with Rule of Appellate
Procedure 9.10, within fifteen days of the date of this order. Appellant is instructed that the
only change that he may make to his brief in response to this order is to correct the brief so that it
complies with rule 9.10. Appellant may not make any substantive changes to the brief.
Appellee’s brief has been filed. We dismiss as moot appellee’s motion to seal appellant’s brief.
       It is so ORDERED.


Judge’s signature: ___/s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: December 2, 2014